Citation Nr: 0525026	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-15 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for spondylolisthesis L4 on L5 with severe degenerative 
lumbar arthritis; right-sided radiculopathy with sciatica 
(hereinafter "spondylolisthesis").


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
March 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  In its decision, the RO continued a 60 
percent disabling rating for spondylolisthesis.  

In a November 2002 decision, the Board referred a claim of 
entitlement to an effective date prior to October 20, 1997, 
for the grant of a 60 percent rating for spondylolisthesis.  
The RO denied the claim in a February 2004 rating decision.  
Notice of the decision and appellate rights were mailed to 
the veteran in March 2004.  The veteran did not appeal.  
Therefore, the decision became final. 38 U.S.C.A. §§ 7105(a), 
(b)(1); 38 C.F.R. §§ 20.302, 20.1103.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  Prior to September 26, 2003, the veteran's 
spondylolisthesis was not productive of residuals of a 
vertebra fracture with cord involvement, the veteran 
bedridden or requiring long leg braces; or ankylosis of the 
spine at an unfavorable angle with marked deformity and 
involvement of major joints or without other joint 
involvement. 

3.  From September 26, 2003, the veteran's spondylolisthesis 
has not been productive of unfavorable ankylosis of the 
entire spine.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act has been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

2.  The criteria for a disability rating in excess of 60 
percent for spondylolisthesis L4 on L5 with severe 
degenerative lumbar arthritis; right sided radiculopathy with 
sciatica have not been met.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. §§ 4.20, 4.71a, DC 5285-5293 (2003); see 67 Fed. 
Reg. 54345-54349 (August 22, 2002); 38 C.F.R. § 4.71a, DC 
5235-5243 (2004); see 68 Fed. Reg. 166, 51454-51458. (August 
27, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Because the VCAA notice was mailed to the veteran in 
November 2003, after the initial adjudication of this claim 
by the RO (the "AOJ" in this case) in September 2003, the 
timing does not comply with the express requirements as set 
forth in Pelegrini.  Nevertheless, during the course of this 
appeal, the RO did provide the veteran with a November 2003 
letter, which meets the notification requirements of the 
VCAA, prior to readjudicating her claim in the March 2004 
statement of the case (SOC).  In response to the letter, the 
veteran indicated, in a letter dated in December 2004, that 
she had furnished VA with all the evidence in support of her 
claim and wished her appeal to be forwarded to the Board for 
disposition.  The Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

While notice provided to the veteran was not given prior to 
the first AOJ adjudication of the claim, notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board in January 2005, and the content 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notice.  Moreover, as noted above, in response to the 
November 2003 VCAA letter, the veteran responded that she had 
no further evidence to submit in support of her claim.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of her claim.  Id., at 120-21.  The Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The November 2003 VCAA letter specifically informed the 
veteran that the evidence necessary to substantiate her claim 
would be evidence, which showed that her service-connected 
spondylolisthesis had increased in severity.  This letter, in 
conjunction with the March 2004 SOC, sufficiently notified 
the veteran of the reasons for the denial of her application 
and, in so doing, informed her of the evidence that was 
needed to substantiate that claim.  The veteran was further 
asked to submit the necessary Release of Information forms 
that would enable the RO to assist her in obtaining any 
private records she wished the RO to get in support of her 
claim.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claim as indicated in the documents delineated above.  
Moreover, in response to the November 2003 VCAA letter, the 
veteran indicated that she had no additional evidence or 
argument to submit in support of her claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, private medical records, and reports of VA 
examination, have been obtained in support of the claim on 
appeal.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Increased Rating

In a November 2000 rating decision, service connection was 
awarded for spondylolisthesis L4 on L5 with severe 
degenerative lumbar arthritis, right-sided radiculopathy with 
sciatica.  A 40 percent evaluation was assigned effective 
October 20, 1997.  In February 2002, the RO increased the 
veteran's disability rating to 60 percent retroactive to the 
original grant of service connection.  The veteran appealed 
to the Board.  In November 2002, the Board denied a rating in 
excess of 60 percent disabling for spondylolisthesis.  The 60 
percent rating has been in effect since October 1997.  

VA hospitalization records dated in September 2003 were 
construed as an informal claim for benefits.  See 38 C.F.R. 
§ 3.157(b).  In September 2003, the RO continued the 60 
percent disabling rating.  The veteran contends that her 
service-connected spondylolisthesis warrants a rating in 
excess of 60 percent disabling due to such symptoms as 
significant pain and extreme difficulty ambulating.  The 
veteran also contends that she is entitled to a separate 
rating for degenerative lumbar arthritis.   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board notes the rating criteria for Intervertebral Disc 
Syndrome were revised effective September 23, 2002.  Under 
the revisions to Diagnostic Code (DC) 5293, intervertebral 
disc syndrome (preoperatively or postoperatively) was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  The maximum 60 percent rating was assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

Under the criteria in effect on September 23, 2002, a 100 
percent rating was assigned for residuals of a vertebra 
facture with cord involvement, bedridden, or requiring long 
leg braces. 38 C.F.R. § 4.71a, DC 5285 (2003).  A 100 percent 
rating was also provided under DC 5286, for ankylosis at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, DC 5286 
(2003).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine. See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  The veteran was notified of the 
regulation changes in the March 2004 SOC.  Thus, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard, 4 Vet. App. at 393-94.

The veteran's spondylolisthesis is currently rated as 60 
percent disabling under 38 C.F.R. 4.71a, DC 5243 (2004).  DC 
5243 directs the rating specialist to evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. See 38 C.F.R. § 4.71a.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the maximum 60 percent 
rating is assigned for intervertebral disc syndrome with 
incapacitation episodes having a total duration of at least 6 
weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243.    

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 100 percent rating for unfavorable ankylosis 
of the entire spine with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 
38 C.F.R. § 4.71a.

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical records; 
statements of the veteran; reports of VA examination dated 
between 1963 and 2004; VA outpatient treatment records dated 
between 2000 and 2004; and private medical records from Dr. 
JJB and the Kearney Bone and Joint Clinic.  Having carefully 
considered the veteran's contentions in light of the evidence 
of record, and considering both the old criteria and the 
revised rating criteria for disabilities of the spine, there 
is no evidence to warrant a rating in excess of 60 percent 
for spondylolisthesis. 38 C.F.R. § 4.71a, diagnostic codes 
5285, 5286, 5293 (2003); 38 C.F.R. § 4.71a, diagnostic codes 
5235-5243 (2004).  

Prior to September 26, 2003, the veteran was receiving the 
maximum schedular rating under DC 5293 for intervertebral 
disc syndrome. 38 C.F.R. § 4.71a (2003).  Thus, the Board 
considered a higher rating under additional analogous 
criteria.  However, there was no evidence of ankylosis of the 
spine at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, 
DC 5286 (2003).

In this regard, a September 2000 VA examination revealed the 
veteran had range of motion as follows: lateral bending 
bilaterally 5 degrees; lateral rotation bilaterally 5 
degrees; extension to 10 degrees; and flexion to 40 degrees.  
A June 2001 VA examination noted that, although movement of 
the lumbar spine was limited, flexion was still possible to 
40 degrees.  VA outpatient treatment records dated in June 
2001 showed the veteran had flexion to 90 degrees.  

Further, while the veteran was noted to wear a back brace, 
there was no objective medical evidence that residuals of an 
October 1962 fracture in the fourth and fifth thoracic 
vertebrae had cord involvement, resulted in the veteran being 
bedridden, or required long leg braces.  38 C.F.R. § 4.71a, 
DC 5285 (2003).  

A higher rating based on additional functional loss due to 
pain is not warranted as the veteran was receiving the 
maximum schedular rating for intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, DC 5293 (2003).  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Functional loss due to pain was 
already taken into consideration under the maximum 60 percent 
rating.  Id.

From September 26, 2003, the veteran is also receiving the 
maximum schedular evaluation under DC 5243.  Thus, the Board 
has considered a higher rating under additional analogous 
criteria.  However, there is no evidence of unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2004).  VA 
hospitalization records dated in September 2003 show the 
veteran was admitted for symptoms of confusion and an 
inability to recall phone numbers.  Chronic back pain was 
noted.  There was some concern that the confusion was caused 
by Darvocet; however, the veteran was rechallenged with 
Darvocet and did not get confused.  Prior to discharge, the 
veteran was able to ambulate 200 feet independently.

Upon VA examination in December 2003, range of motion was as 
follows: extension to 5 degrees; lateral flexion bilaterally 
5 degrees; rotation bilaterally 5 degrees; and forward 
flexion to 10 degrees.  VA outpatient treatment records dated 
in December 2004 indicate that symptoms related to spinal 
stenosis were not bad enough that they caused severe 
disability. 

Again, a higher rating based on additional functional loss 
due to pain is not warranted as the veteran is receiving the 
maximum schedular rating for intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, DC 5243.  Johnston, 10 Vet. App. at 
85.  Functional loss due to pain is already taken into 
consideration under the maximum 60 percent rating.  Id.

The Board has also considered under both the new and old 
criteria whether a separate disability rating would be 
appropriate for neurological findings appropriate to the site 
of the diseased discs under the diagnostic codes pertinent to 
rating neurological disorders.  See Bierman v. Brown, 6 Vet. 
App. 125 (1994); Esteban v. Brown, 6 Vet. App. 259 (1994).  

After reviewing the record, the Board finds that a separate 
disability rating is not warranted, because the objective 
medical evidence does not demonstrate that the veteran 
suffers from a separate neurological disability distinct from 
her spondylolisthesis.  Examinations have not identified any 
separate neurological findings or disability not already 
contemplated under the discussed pertinent criteria.  
Moreover, the veteran repeatedly denied bladder or bowel 
symptoms.  Therefore, the Board concludes that the veteran 
does not suffer from additional neurological deficiency so as 
to warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 
Bierman, 6 Vet. App. at 129-132.  

The RO considered the criteria for assignment of an 
extraschedular evaluation in the March 2004 SOC; however, it 
did not grant an increased evaluation for the disability at 
issue on this basis.  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the VA Undersecretary for Benefits or the Director of 
the VA Compensation & Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  In the unusual case where the schedular 
evaluation is found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with impairment in 
the average earning capacity due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 
3.321(b)(1).

The Board finds no evidence that the veteran's 
spondylolisthesis presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1. 

The schedular evaluation in this case was not inadequate.  
There is no evidence of an exceptional disability picture in 
this case.  The veteran has not required any hospitalization 
for her spondylolisthesis.  The veteran has not offered any 
objective evidence of any symptoms due to the 
spondylolisthesis that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

Finally, as noted at the outset, the veteran contends that 
her degenerative arthritis in her lumbar spine should be 
rated separately from her spondylolisthesis, as both are 
separate and distinct disabilities.  In her April 2004 VA 
Form 9, the veteran argues that entitlement for the separate 
rating is provided for in "VA Office of General Counsel 
Precedent Opinion 23-98," which allows for compensation for 
all manifestations of a disability to the extent authorized 
under the regulations.  She further contends that DC 5293 is 
not predicated on limitation of motion and thus, another 
diagnostic code, which is predicated on limitation of motion 
may be applicable. 

The Board notes that correct General Counsel opinion to which 
the veteran is referring is VAOPGCPREC 9-98 (August 14, 
1998).  While it is true that VAOPGCPREC 9-98 provides that 
another diagnostic code predicated upon limitation of motion 
may be applicable (e.g. 5003 or 5010), it is only allowable 
when the diagnostic code under which the musculoskeletal 
disability is already rated does not appear to involve 
limitation of motion (e.g. 5257).  

VAOPGCPREC 36-97 (December 12, 1997) held that DC 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, as DC 5293 involves limitation of 
motion, a separate rating for degenerative arthritis of the 
lumbar spine is precluded.  A claimant may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 
38 C.F.R. § 4.14.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to a disability rating in excess of 60 percent 
for spondylolisthesis L4 on L5 with severe degenerative 
lumbar arthritis; right sided radiculopathy with sciatica, is 
denied.


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


